Citation Nr: 0731135	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-14 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher rating for bilateral hearing loss, 
currently rated as non-compensably disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from March 1959 to March 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in conjunction with this current claim.  The hearing 
was scheduled for July 2007 at the Atlanta, Georgia RO.  The 
veteran failed to report for this hearing, and made no 
attempt to reschedule the hearing.  Thus, the Board finds 
that the veteran's request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  The average puretone hearing loss on the authorized 
audiological evaluation in September 2003 was 49 decibels in 
the right ear and 43 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 92 
percent in the right ear and 92 percent in the left ear.

2.  The veteran's bilateral hearing loss disability has not 
been shown to produce an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization sufficient 
to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an increased disability rating for bilateral 
hearing loss are not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran in this case was originally 
granted service connection in a rating decision dated January 
1990.  The RO evaluated the veteran's hearing loss disability 
as a non-compensable disability, effective January 18, 1990.  
In this case, the veteran contends that his hearing loss 
continues to worsen, and that this decline warrants a higher 
disability rating. 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability evaluation for hearing impairment is derived from 
the mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85(h) are used to calculate the 
rating assigned.  Table VIa is used to assign a rating based 
on puretone average alone when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of § 4.86.  38 C.F.R. § 4.85(c).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides that:

(a) When the puretone threshold at each 
of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each 
ear will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The Board has considered the full history of the veteran's 
hearing loss disability.  The veteran underwent an authorized 
VA Compensation and Pension audiological examination (C&P) in 
September 2003.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
60
70
LEFT
5
10
35
55
70

The average puretone hearing loss at that time was 49 
decibels in the right ear and 43 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 92 percent in the right ear and 92 percent in the left 
ear.  

Under Table VIa contained in Diagnostic Code 6100, the 
average puretone thresholds for the right ear demonstrated 
during the September 2003 VA examination correspond to 
category I, and the scores for the left ear correspond to 
category I.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned rating.  
Additionally, an exceptional pattern of hearing loss, which 
would warrant evaluation under 38 C.F.R. § 4.86(b), is not 
shown.  

The Board also notes that the veteran underwent another VA 
audiological examination in November 2003 conducted as part 
of a hearing aid orientation.  However, the Board finds that 
this examination lacks probative value because it is unclear 
that the testing comported with authorized VA audiological 
examination requirements codified in 38 C.F.R. § 4.85(a).  
Nevertheless, even if the Board accepted the validity of this 
examination, the hearing loss does not exceed the levels 
contemplated for the currently assigned rating.

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
55
60
70
LEFT
5
5
35
60
70

The average puretone hearing loss at that time was 48 
decibels in the right ear and 43 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 76 percent in the right ear and 80 percent in the left 
ear.  

Under Table VIa contained in Diagnostic Code 6100, the 
average puretone thresholds for the right ear demonstrated 
during the November 2003 VA hearing aid orientation 
examination correspond to category III, and the scores for 
the left ear correspond to category III.  The intersection 
point for these categories under Table VII shows that the 
hearing loss does not exceed the levels contemplated for the 
currently assigned rating.  Additionally, an exceptional 
pattern of hearing loss, which would warrant evaluation under 
38 C.F.R. § 4.86(b), is not shown.  Accordingly, the Board 
concludes that the criteria for an increased disability 
rating for bilateral hearing loss are not met.
 
As was noted above, the veteran had an authorized VA C&P 
examination in September 2003 which provides highly probative 
evidence of the extent of the veteran's hearing loss under VA 
regulations.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
hearing loss, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).

In Martinak v. Nicholson, No. 05-1195, 2007 WL 2389778 (U.S. 
Vet. App. Aug. 23, 2007), the United States Court of Appeals 
for Veterans Claims (Court), noted that VA had revised its 
hearing examination worksheets to include the effect of the 
veteran's hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused b a 
deficiency in the examination.

In this case, the September 2003 C&P examination was 
conducted before the examination worksheets were revised to 
include the effects of hearing loss disability on 
occupational functioning and daily life.  The veteran, as a 
lay person, is nevertheless competent to submit evidence of 
how the hearing loss affects his everyday life.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994)(finding that lay 
testimony is competent when it regards features or symptoms 
of injury or illness).  The examiner noted in the examination 
report that the veteran had difficulty hearing at church and 
occasionally on the telephone.  Thus, the examination report 
did include information concerning how the veteran's hearing 
loss affects his daily functioning.  However, the evidence 
does not show that the veteran's difficulty hearing at church 
and occasionally on the telephone has resulted in marked 
interference with employment.   

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have not been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated August 2003 purportedly informed the 
veteran of the type of evidence needed to substantiate his 
increased rating claim as well as an explanation of what 
evidence the veteran was to provide to VA in support of his 
claim and what evidence VA would attempt to obtain on his 
behalf.  A closer examination of the letter, however, shows 
that VA failed to properly notify the veteran about 
information and evidence needed to substantiate his increased 
rating claim for bilateral hearing loss.  Instead, the letter 
provided to the veteran informed him of the evidence needed 
to substantiate a claim for service connection as well as 
reopen a claim based on new and material evidence.  
Additionally, the letter did not explicitly ask that the 
veteran provide any evidence in his possession that pertains 
to the claim, as per 38 C.F.R. § 3.159(b)(1).

Although the veteran has not raised any notice issues in the 
current case, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, such that 
VA has the burden of establishing that the veteran was not, 
in fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).   The Board 
finds that the notice letter in this instance is technically 
flawed in that it failed to inform the veteran of the 
information and evidence necessary to substantiate his claim, 
and failed to inform the veteran to submit any evidence in 
his possession pertaining to the claim.  However, the veteran 
had actual knowledge of the requirements (as demonstrated by 
his June 2003 claim for an increased rating), therefore, the 
purpose of the notice requirements are satisfied.  

The evidence of record demonstrates that the veteran had 
actual knowledge of the evidence required to substantiate his 
increased rating claim.  In particular, the Board notes that 
the veteran's claim in the current case was filed in June 
2003.  At that time, he indicated that:

I am requesting an increase in my 
service connected disability for 
hearing loss.  My hearing has become 
increasingly worse.  I have an 
appointment on 7/29/03 at Dublin VAMC 
to be referred to Augusta VAMC for 
hearing test.  Request you obtain the 
results of this exam for an increase in 
my award. 

This shows the veteran was aware that his claim for an 
increased rating required medical evidence, in this case an 
audiological examination, demonstrating the present level of 
hearing loss.  

The Board also notes that VA obtained the records requested 
by the veteran from both VAMC Dublin and VAMC Augusta.  These 
records are associated with the claims file.  Moreover, the 
veteran indicated in his notice of disagreement that he spoke 
with his "local VA Coordinator" about his case.  
Ostensibly, the veteran's representative provided him with 
additional information about the evidence necessary to 
substantiate his increased rating claim.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran had actual knowledge of 
the evidence he was required to submit to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim, any questions as to the disability rating 
and effective date to be assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on his June 2003 claim form; and (2) based on 
the veteran's contentions and the communications provided to 
the veteran by the VA over the course of this appeal 
(including the rating decision dated in September 2003 and 
the Statement of the Case dated in April 2005), he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a C&P examination in 
connection with the current claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

A compensable disability rating for service-connected 
bilateral hearing loss is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


